Order filed December 1, 2021




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-21-00552-CV
                                   ____________

                            In the Interest of K.J., a child


                     On Appeal from the 328th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 20-DCV-269944


                                        ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due November 24, 2021. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, Fred Kasney, to file
appellant’s brief no later than December 13, 2021. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Poissant